DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2021 has been entered.
Rejoinder of Claims
Claims 1 and 4-9 are allowable. Claims 10-13 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-II, as set forth in the Office action mailed on 05/01/2019, is hereby withdrawn and claims 10-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 15-20 directed to invention II (and/or species II) non-elected without traverse (see applicant’s remarks dated 07/02/2020).  Accordingly, claims 15-20 have been cancelled.
Claim 10. (Rejoined) The method according to claim 1, further comprising: obtaining a human parameter of the specified user, and generating a wind speed adjusting instruction and a fan-rotating adjusting instruction based on the human parameter of the specified user to adjust the speed of wind supplied by the fan and a rotation angle of the fan.

Claim 11. (Rejoined) The method according to claim 1, further comprising: obtaining image information of the  user, obtaining [[the]] a sleeping state and a sleeping quality of the  user based on the image information of the  user, and modifying [[the]] a control timing sequence of the fan based on the sleeping state and the sleeping quality of the  user.

Claim 12. (Rejoined) The method according to claim 11, further comprising: sending the sleeping state and the sleeping quality of the  user to a mobile terminal.

Claim 13. (Rejoined) The method according to claim 12, further comprising: obtaining speech information of the  user, sending the speech information of the  user to the mobile terminal, and receiving speech information from the mobile terminal.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to define a very specific method of controlling a fan comprising the distinct steps S1 to S5 (see amended Figures 2a-2b submitted on 10/08/2021 which match paragraph [0058] of the original specification dated 08/29/2018), wherein each step discloses operating the fan at a specific wind speed for a specific preset time period until a specific preset sleeping time period is reached. 
While prior art references discuss modifying the speeds of the fan at specific different time periods, they do disclose the specific steps S1 to S5 as now claimed. For example, Lin (US 6,920,442) discloses a method of controlling the speed of an electric fan based on a sleeping mode of a user based on different preset time periods as depicted in Figures 1-5B. However, Lin makes no mention of the specific steps S1 to S5 as claimed. Violand (US 2008/0041075 or US 2006/0064996) discloses controlling the fan speed based on certain sleep modes (see Figure 4). However, Violand makes no mention of the specific steps S1 to S5 as claimed.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 4-13 are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746